Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 21-22, 25-26, 29-30, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkov et al. (Predictable Broadcasting of Parallel Intents in Real Time Android) in view of Chen et al. (U.S. PG PUB 2019/0199648).
Regarding claim 21, Kalkov teaches a method for broadcast transmission, comprising: 
creating, by a broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), at least two broadcast transmission queues corresponding to types of broadcast messages (see page 59, left col. 3.1.1. broadcast queue background queue and foreground queue); 
detecting, by the broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), types of received broadcast messages (see page 60, left col. “While default broadcasts are saved in the background queue, Intents marked with the FLAG_RECEIVER_FOREGROUND are inserted into a separated foreground queue.”), wherein, the received broadcast messages include system associated broadcast messages and third party application broadcast messages (see page 59, left col, 3.1.1. “They can be equally used in the local communication between different components of the same application, as well as globally between independent applications.”); 
the system associated broadcast messages include system broadcast messages and system built-in application broadcast messages (see page 63, right col. “For a better comparison of our approach to Android’s builtin priority mechanisms, we repeated the test of the original implementation with the FLAG_RECEIVER_FOREGROUND set for Intents generated by the real-time thread.”); and 
transferring, by the broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), each of the received broadcast messages into one of the broadcast transmission queues corresponding to the type of the received broadcast message (see page 60, left col. “Whenever an application component invokes sendBroadcast(), the call is 
transmitting, by the broadcast transmission device, the received broadcast messages in different ones of the broadcast transmission queues in parallel, to broadcast receivers corresponding to the received broadcast messages (see page 59, right col. “Parallel broadcasts are delivered to all matching broadcast receivers without considering any specific order. Parallel broadcasts can be transmitted by the method sendBroadcast().”, see also page 61, “Whenever an application transmits a new broadcast, the corresponding synchronized-block encapsulates the creation of the recipient list and the insertion of a new record into the broadcast queue. Because of the fact that multiple threads in Android can send broadcasts simultaneously, this critical section ensures integrity of the internal data structures.”,see Also Fig. 5, See Fig. 4, the broadcast receiver receives the message synchronously.);
detecting, by the broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), identification information of the broadcast messages (see page 59, left col. 3.1.1 “Explicit Intents address a specific target component in a certain application. In this case, the Intent’s action field contains the name of the target class. The Android API offers various methods for submitting explicit Intents like those for starting Activities or Services.”);
determining, by the broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), transmitters of the broadcast messages according to the identification information (see page 62, “Every Binder thread registers itself in the waiting queue with the priority of the Intent to be delivered. As long as the thread does not hold the Intent object with the currently highest priority, the method wait() is invoked and its execution is suspended. In the other case, the thread tries to acquire a variable of type AtomicBoolean, hereafter referred to as Guard. A failure indicates that the method broadcastIntent() is already being executed by another thread, which note: because the binder thread registers with the queue, it determines identification information by way of registration); and
adjusting, by the broadcast transmission device (see Fig. 2, page 60, “One of the threads from Binder’s thread pool delivers the Intent object from the sending process to the AMS.” –-note: the binder thread is the transmitter because it delivers the intent object), sequences of the broadcast messages in the broadcast transmission queues according to grades of the transmitters of the broadcast messages (see pg. 61, right col. “Therefore, we make use of a priority queue to allow ordered Intent processing based on the corresponding priority value instead of the insertion time.” See page 62, left col. “Beside the queues for back- and foreground Intents, the system may now also return an instance of the BroadcastQueueRT class if a real-time-prioritized broadcast is detected. In this case, the inserted Intents are sorted by the priority value and get immediately processed by the dedicated real-time thread.” See page 63, right col. “In contrast, this delay is significantly improved by sorting incoming Intents in a priority queue and handling them in a dedicated thread. Explicit blocking prior to the synchronized-block allows its execution to be deterministic and ordered by the priority of the waiting Intents. This results in a more responsive system and a decrease of the worst case processing delay from 15.3 ms to about 2.2 ms. Furthermore, about 95% of all Intents broadcasted by the real-time thread were handled by the extended AMS in less than one millisecond.”).
Kalkov do not expressly disclose wherein, the system broadcast messages are adjusted to be before the system built-in application broadcast messages in a broadcast transmission queue where both the system broadcast messages and the system built-in application broadcast messages are located.
However, Chen teaches wherein, the system broadcast messages are adjusted to be before the system built-in application broadcast messages in a broadcast transmission queue where both the system broadcast messages and the system built-in application broadcast messages are located (see ¶ [0012] “In this application, a scheduling priority of a broadcast message from the system application program or the preset application program of the terminal may be set to be higher than scheduling priorities of broadcast messages from other application programs, so as to better ensure smooth running of a system and improve user experience. In addition, in this application, broadcast messages from the system application program and the preset application program may be separately stored, so as to better 
Hence it would have been obvious before the effective filing date of the invention to modify the teachings of Kalkov by adapting the teachings of Chen to ensure a more flexible broadcast message scheduling operation, and improve user experience (see ¶ [0012] of Chen).

Regarding claim 22, Kalkov teaches wherein, creating, by the terminal, at least two of the broadcast transmission queues corresponding to the types of the broadcast messages comprises: 
creating, by the terminal, a first broadcast transmission queue corresponding to the system associated broadcast messages, and a second broadcast transmission queue (see page 60, left col. “While default broadcasts are saved in the background queue, Intents marked with the FLAG_RECEIVER_FOREGROUND are inserted into a separated foreground queue.”) corresponding to the third party application broadcast messages (see page 61, right col. “Applications with matching broadcast receivers are notified by AMS about globally enqueued broadcasts. Similarly, transmitting an Intent using sendBroadcast() method in the LocalBroadcastManager class only inserts a new record into the waiting queue. The actual invocation of the on-Receive() method on the corresponding receiver object is performed in both cases by the application’s own UI thread. Therefore, the UI thread is not only responsible for the lifecycle management and processing of user input, but also for Intent delivery in both local and global broadcasts.”); and 
transferring, by the terminal, each of the received broadcast messages into one of the broadcast transmission queues corresponding to the type of the received broadcast message (see page 62, right col. “Beside the queues for back- and foreground Intents, the system may now also return an instance of the BroadcastQueueRT class if a real-time-prioritized broadcast is detected. In this case, the inserted Intents are sorted by the priority value and get immediately processed by the dedicated real-time thread.”), and 

transferring, by the terminal, received system associated broadcast messages into the first broadcast transmission queue (see page 60, left col. “In this example, the application on the left side transmits a global broadcast to the application on the right side via AMS. Whenever an application
component invokes sendBroadcast(), the call is passed to the Activity Manager Service via Binder.”), transferring, by the terminal, received third party application broadcast messages into the second broadcast transmission queue (see page 60, left col. “After determining matching receivers, the meta information is stored together with the actual Intent object inside a new instance of the BroadcastRecord class. The new record is then inserted into a so called BroadcastQueue, which internally stores it in a FIFO data structure. While default broadcasts are saved in the background queue, Intents marked with the FLAG_RECEIVER_FOREGROUND are inserted into a separated foreground queue. The UI thread of the Activity Manager Service dequeues waiting records and delivers them to the respective applications using Binder. This is done by invoking the onReceive() method in the target broadcast receiver.”), and transmitting, by the terminal, the system associated broadcast messages in the first broadcast transmission queue and the third party application broadcast messages in the second broadcast transmission queue in parallel to the broadcast receivers (see page 59, right col. “Parallel broadcasts are delivered to all matching broadcast receivers without considering any specific order. Parallel broadcasts can be transmitted by the method sendBroadcast()” and see page 60, left col. “A custom broadcast receiver for Intents with the action string ACTION is created and registered via registerReceiver(). Afterwards, methods sendBroadcast() and sendBroadcastSync() can be used to transmit Intent objects.”).
	
Regarding claim 25, is a device claim corresponding to method claim 21, therefore it is rejected for the same reasons as claim 21.
Regarding claim 26, is a device claim corresponding to method claim 22, therefore it is rejected for the same reasons as claim 22.


	Regarding claim 30, Kalkov teaches wherein, transmitting, by the terminal, the system associated broadcast messages in the first broadcast transmission queue and the third party application broadcast messages in the second broadcast transmission queue in parallel, to the broadcast receiver comprises: distributing one of the system associated broadcast messages in the first broadcast transmission queue and one of the third party application broadcast messages in the second broadcast transmission queue at the same time (see page 59, right col. “Parallel broadcasts are delivered to all matching broadcast receivers without considering any specific order. Parallel broadcasts can be transmitted by the method
sendBroadcast().”).
	
	Regarding claim 32, Kalkov teaches wherein, the creating, by the terminal, the at least two broadcast transmission queues corresponding to the types of broadcast messages comprises: 
creating, by the terminal (see page 58, mobile device), a first broadcast transmission queue corresponding to the system broadcast messages (see page 62, left col. “As explained in Section 3, the method broadcastIntent() constructs an object of the BroadcastRecord class and stores it in the broadcast queue”), a second broadcast transmission queue corresponding to the system built-in application broadcast messages (see page 59, left col. “The building blocks of every Android application are Activities, Services, Content Providers and Broadcast Receivers. Activities represent the graphical user interface and consist of control elements like buttons and input fields. Services enable the application to perform background tasks and content providers allow sharing of structured data between applications.” See page 59, left col. Background queue), and a third broadcast transmission queue corresponding to the third party application broadcast messages (see page 59, right col. Foreground queue, see page 59, “Explicit Intents address a specific target component in a certain application. In this case, the Intent’s action field contains the name of the target class. The Android API offers various methods for submitting explicit Intents like those for starting Activities or Services”); and 

corresponding synchronized-block encapsulates the creation of the recipient list and the insertion of a new record into the broadcast queue. Because of the fact that multiple threads in Android can send broadcasts simultaneously, this critical section ensures integrity of the internal data structures.”), to the broadcast receivers corresponding to the received broadcast messages comprises: 
transferring, by the terminal, the received system broadcast messages into the first broadcast transmission queue (see page 60, left col. “The new record is then inserted into a so called BroadcastQueue, which internally stores it in a FIFO data structure.”),
 transferring, by the terminal, the received system built-in application broadcast messages into the second broadcast transmission queue (see page 60, left col. “While default broadcasts are saved in the background queue”), and
 transferring, by the terminal, the received third party application broadcast messages into the third broadcast transmission queue (see page 60, left col. “While default broadcasts are saved in the background queue, Intents marked with the FLAG_RECEIVER_FOREGROUND are inserted into a separated foreground queue.”); and
transmitting, by the terminal, the system broadcast messages in the first broadcast transmission queue, the system built-in application broadcast messages in the second broadcast transmission queue, and the third party application broadcast messages in the third broadcast transmission queue in parallel to the broadcast receivers (see page 59, right col. “Parallel broadcasts are delivered to all matching broadcast receivers without considering any specific order. Parallel broadcasts can be transmitted by the method sendBroadcast().”).
	Regarding claim 33, corresponds with method claim 30 above, therefore they are rejected for the same reasons.
.

Claims 24, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkov et al. (Predictable Broadcasting of Parallel Intents in Real Time Android) in view of Chen et al. (U.S. PG PUB 2019/0199648) as applied to claims 21, 25, and 29 above, further in view of Asawa et al. (U.S. PG PUB 2010/0088378).
Regarding claim 24, Kalkov wherein, the transmitters of the broadcast messages include system built-in applications and third party applications (see page 59, left col, 3.1.1. “They can be equally used in the local communication between different components of the same application, as well as globally between independent applications.”).
Kalkov do not expressly disclose setting, by the terminal, a functional option for selecting the grades of the transmitters of the broadcast messages.
However, Asawa teaches setting, by a terminal, a functional option for selecting the grades of the transmitters of the broadcast messages (see ¶ [0073] “For example, the user interface may permit a user to select a message priority level from a list of priority levels, such as, for example, emergency, urgent, normal and default, so as to configure user device 210 when a message with a particular metadata is received. For example, the user may configure the message priority level of "normal" by selecting "normal" via the user interface. In a next screen, as illustrated in FIG. 7B, the user interface may allow a user to configure alert settings and message inbox for a selected message priority level, such as "normal." Although not illustrated, the user interface may permit a user to configure alerts (e.g., auditory, visual, tactile) for messages received having a normal message priority level”, see ¶ [0036] broadcast message).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kalkov by adapting the teachings of Asawa to effectively manage messages.

Regarding claim 28, is a device claim corresponding to method claim 24, therefore it is rejected for the same reasons as claim 24.
.
Claims 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkov et al. (Predictable Broadcasting of Parallel Intents in Real Time Android) in view of Chen et al. (U.S. PG PUB 2019/0199648) and Asawa et al. (U.S. PG PUB 2010/0088378) as applied to claims 24, 28, and 38 above, further in view of Ali (U.S. PG PUB 2015/0347987).
Regarding claim 36, Kalkov and Chen do not expressly disclose wherein the functional option includes a plurality of options set in a drop-down menu of each of the system built-in applications and the third party applications.
However, Asawa teaches wherein the functional option includes a plurality of options set in a menu of each of the system built-in applications and the third party applications (see Fig. 7a, see ¶ [0073]).
Asawa do not expressly disclose a drop down menu. However, Ali teaches a drop down menu (see ¶ [0161] and Fig 5). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kalkov and Asawa by adapting the teachings of Ali for better user interface.
Regarding claim 37, is a device claim corresponding to method claim 36, therefore it is rejected for the same reasons as claim 36.
Regarding claim 39, is a terminal claim corresponding to method claim 36, therefore it is rejected for the same reasons as claim 36.

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 regarding amended claim 21, that Chen’s system messages are not broadcast messages transmitted from the Android system itself, that the claim actually defines that priorities of the broadcast messages from system built-in applications.  

Examiner disagrees. The claim does not recite that the broadcast messages must be of an Android system, the claim only states “wherein the system broadcast messages are adjusted to be before the system built-in application broadcast message.” Chen teaches [0012] “In this application, a scheduling priority of a broadcast message from the system application program or the preset application program of the terminal may be set to be higher than scheduling priorities of broadcast messages from other application programs, so as to better ensure smooth running of a system and improve user experience. In addition, in this application, broadcast messages from the system application program and the preset application program may be separately stored, so as to better ensure scheduling contention of the broadcast messages from the system application program and the preset application program, ensure a more flexible broadcast message scheduling operation, and improve user experience of the terminal.”
In this case, Chen’s broadcast messages from the system application program or terminal program is equivalent to a system broadcast message, the other application programs is equivalent to the system built-in application program. The broadcast messages from the terminal terminal may be set to be higher than scheduling priorities of broadcast messages from other application programs.  The claims as recited currently do not define what those broadcast message are and only assigns a label to the broadcast messages and certainly does not state that they need to be from an Android system. Passages from the specification should not be imported into the claims. Note: Applicant should be aware that Kalkov already teaches broadcast messages from an Android system.

Applicant argues on page 11 regarding claims 24 and 28, that Asawa teaches the messages have been received and that the claim recites setting of a functional option for selecting grades of the transmitters is of broadcast messages and that they are different. 

Examiner disagrees. Asawa teaches that the messages can be broadcast messages in ¶ [0036]. In addition, Kalkov already discloses the messages are broadcast messages (see page 60, left col. “Whenever an application component invokes sendBroadcast(), the call is passed to the Activity Manager Service via Binder”), and the rejection is based on the combined teachings of Kalkov, Chen, and Asawa. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194

/CARINA YUN/Examiner, Art Unit 2194      

                                                                                                                                                                                                                                                                                                                                                                                                  
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194